DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 11, 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Flagg et al (US 2016/0054807 A1) (henceforth, “Flagg”).
Regarding claims 1, 11, and 20, Flagg teaches a virtual scene recognition and interaction key position matching method, computing device, and computer-readable medium for an application, performed at a computing device capable of constructing or running a virtual operating system (Figs. 1-2 and Paras. 3, 5, 43, 96, and 97), the method comprising:
starting an application in the virtual operating system (e.g., the systems and methods allow users to operate applications ("apps") on the mobile device in Paras. 43, 47, 48, 57, 83, and 97);
performing rendering process on a to-be-presented virtual scene of the application, to obtain rendering data used for rendering the virtual scene (e.g., mobile gaming by enabling a wide range of individual and group gestures to seamlessly work with the mobile device in Para. 100-103, 108 and Figs. 23-25);
in accordance with a determination that the rendering data comprises a preset map picture (Paras. 71, 100, 101, 105, 108, 194-195), invoking a corresponding key position configuration file and performing matching process between the preset map picture and a corresponding physical key of the computing device according to the key position configuration file (e.g., user touch in one or more simultaneous locations may be utilized by the user to change one or more states of the device monitored by one or more touchscreen systems as input information in Paras. 56, 61-62, 100-101, 105-107, 163, 164, 169, 178, and 191); and
presenting the virtual scene and key configuration information corresponding to the virtual scene on a display screen of the computing device, the key configuration information being associated with the matched physical key (Fig. 26 and Paras. 65, 68, 163, 169, and 183).
Regarding claims 7 and 17, Flagg teaches invoking the key position configuration file when the rendering data comprises the preset map picture, and determining, according to key information corresponding to the preset map picture in the key position configuration file, a physical key corresponding to the preset map picture, to enable the physical key to be valid; and determining an operation location of the 
Regarding claims 8 and 18, Flagg teaches determining, according to the key information corresponding to the preset map picture in the key position configuration file, the operation location of the physical key corresponding to the preset map picture on the display screen; or determining, according to a display location of the preset map picture on the display screen, the operation location of the physical key corresponding to the preset map picture on the display screen (Paras. 101, 104, 106, 108-111, 163, 164, and 167).
Regarding claims 10 and 19, Flagg teaches detecting an operation message that is inputted by an input/output device under a first operating system and that is for the physical key corresponding to the preset map picture; and writing an operation location of the physical key corresponding to the preset map picture on the display screen into a touchscreen device file, reading, by a touchscreen driver, the operation location from the touchscreen device file, transmitting the operation location to the application, and performing, by the application, an interaction operation with the virtual scene at the operation location on the display screen (Paras. 61, 91, and 126). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flagg in view of Beser et al. (US 2009/0054140 A1) (henceforth, “Beser”).
Regarding claims 2 and 12, Flagg fails to teach obtaining, by detecting invocation of a render function by the application, rendering data in a vertex buffer object when the render function is invoked; and applying the rendering data in the vertex buffer object to the render function as the rendering data used for rendering the virtual scene.

Regarding claims 3 and 13, Flagg as modified by Beser teaches in accordance with a determination that the rendering data comprises a preset map in which the preset map picture is located, and that the rendering data comprises location information of the preset map picture in the preset map, determining that the rendering data comprises the preset map picture (Beser - e.g., game content management systems that allow the publisher to change game features, maps, levels, look and feel, and so forth after the 
Regarding claims 4 and 14, Flagg as modified by Beser teaches comparing an identifier of a map in the rendering data with a recorded identifier of the preset map; and in accordance with a determination that the identifier of the map in the rendering data matches the recorded identifier of the preset map, determining that the rendering data comprises the preset map (Beser - Para. 114 and Paras. 18-19, 24-26, 28, 31-33, 36-37, and 159).
Regarding claims 5 and 15, Flagg as modified by Beser teaches comparing texture coordinates of a map picture in the rendering data with texture coordinates of the preset map picture in the preset map; and in accordance with a determination that the texture coordinates of the map picture in the rendering data match the texture coordinates of the preset map picture in the preset map, that the rendering data comprises the location information of the preset map picture in the preset map (Beser - Para. 114 and Paras. 18-19, 24-26, 28, 31-33, 36-37, and 159).
Regarding claims 6 and 16, Flagg as modified by Beser teaches using, after it is detected that the virtual operating system loads application data from a hard disk to an internal memory of a video card and in accordance with a determination that a cyclic redundancy check code of a map in the application data matches a cyclic redundancy check code of the preset map, an identifier of the map in the application data as an identifier of the preset map (Beser - Para. 114 and Paras. 18-19, 24-26, 28, 31-33, 36-37, and 159).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715